         Case 3:18-cv-02076-MO          Document 80      Filed 01/30/19     Page 1 of 2




Valerie I. Holder, OSB No, 160646
KEESAL, YOUNG & LOGAN
1301 Fifth Avenue, Suite 3100
Seattle, Washington 98101
Telephone:      (206) 622-3790
Facsimile:      (206) 343-9529
Email:      valerie.holder@kyl.com
Attorneys for Medmar Inc.




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     PORTLAND DIVISION


PACIFIC GULF SHIPPING CO.,                           Case No. 3:18-CV-02076-MO
                                       Plaintiff,                                     ADMIRALTY
               vs.

ADAMASTOS SHIPPING & TRADING S.A.,                   LIMITED NOTICE OF APPEARANCE
VIGOROUS SHIPPING & TRADING S.A.,
BLUE WALL SHIPPING LTD., AND
PHOENIX SHIPPING & TRADING S.A.,

                                     Defendants.

       TO: THE CLERK OF THIS COURT AND ALL PARTIES IN INTEREST:

       PLEASE TAKE NOTICE that Non-Party Medmar Inc. (“Medmar”) appears herein, by

and through its attorney, Valerie I. Holder of Keesal, Young & Logan, without waiving any

claims, defenses, or objections, for the limited purpose of representing Medmar’s interests as

charterer of the vessel.

       DATED this 30th day of January, 2019.

                                             KEESAL, YOUNG & LOGAN


                                             /s/ Valerie I. Holder
                                             Valerie I. Holder, OSB No. 160646
                                             Attorneys for Medmar Inc.

                                                                           KEESAL, YOUNG & LOGAN
Case No.: 3:18-CV-02076-MO                                                 1301 FIFTH AVENUE, SUITE 3100
LIMITED NOTICE OF APPEARANCE - 1                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 622-3790
           Case 3:18-cv-02076-MO          Document 80       Filed 01/30/19     Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the date given below, I electronically filed the foregoing

LIMITED NOTICE OF APPEARANCE with the Clerk of the Court using the CM/ECF system

which will send electronic notification of such filing to the following persons:

David R. Boyajian, Esq.                                M. Christie Heler, Esq.
C. Kent Roberts, Esq.                                  Jess G. Webster, Esq.
Schwabe, Williamson & Wyatt, P.C.                      Sanja Muranovic, Esq.
1211 SW 5th Ave., Suite 1900                           Miller Nash Graham & Dunn LLP
Portland, OR 97204                                     3400 U.S. Bancorp Tower
Attorneys for Plaintiff Pacific Gulf Shipping          111 SW Fifth Avenue
Co.                                                    Portland, OR 97204
                                                       Attorneys for Defendant Vigorous Shipping
Briton P. Sparkman, Esq.                               & Trading, S.A.
Chalos & Co, P.C.
55 Hamilton Avenue                                     Keith B. Letourneau, Esq.
Oyster Bay, NY 11771                                   Jeremy A. Herschaft, Esq.
Attorneys for Plaintiff Pacific Gulf Shipping          Blank Rome LLP
Co.                                                    717 Texas Avenue, Suite 1400
                                                       Houston, TX 77002
                                                       Attorneys for Defendant Vigorous Shipping
                                                       & Trading, S.A.




         DATED this 30th day of January, 2019, at Seattle, Washington.




                                                       Hillary R. Poole
KYL4813-8189-6579.1




                                                                              KEESAL, YOUNG & LOGAN
Case No.: 3:18-CV-02076-MO                                                    1301 FIFTH AVENUE, SUITE 3100
LIMITED NOTICE OF APPEARANCE - 2                                               SEATTLE, WASHINGTON 98101
                                                                                      (206) 622-3790
